Grant, C. J.
Plaintiff brought suit in justice’s court, and recovered a verdict against both defendants. Both appealed. In the circuit court, plaintiff recovered verdict against defendant Charles, and the jury found defendant John not liable. The suit was for work and labor, claiming balance on settlement. In the circuit court, defendants pleaded a set-off.
The record contains none of the testimony, and the sole point raised is on the charge of the court. From this it appears that defendant Charles admitted his liability. The sole contention of defendant is that the suit was based apon a joint liability, and that the court erred in not instructing the jury that, if they found there was no joint liability, they must render a verdict for defendants. Cir. •Ct. Rule No. 27(c) was adopted to meet such cases as this which originated in the circuit courts. Bur gin v. Smith, 115 Mich. 239. It has no application to cases originating in justices courts. Anderson v. Robinson, 38 Mich: 407. The instruction should have been given.
Judgment reversed, and new trial ordered.
The other Justices concurred.